By the Court.
The bill of exceptions contains no statement of facts proved or evidence introduced at the trial. It does not therefore appear that there was error in any material point prejudicial to the defendant, either in the refusal to give the instructions requested, or in the instructions given. As the parties *234agree that the exceptions were originally drawn in this form, and deliberately adopted, after suggestion had been made that the evidence should be stated and the excepting party had resisted any change in them, the motion for a postponement must be denied, and the Exceptions overruled.